DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22, 24-25, and 28-30 are objected to because of the following informalities: 
Claim 22, line 2: “comprises” should read --comprise--
Claim 24, line 2: “the distance” should read --a distance--
Claim 25, line 2: “a palpation pen” should read --the palpation pen--
Claim 28, line 1: “An use” should read --A use-- (however, this change does not address the 112 rejection below)
Claim 29, line 4: “a first” should read --a first distance--
Claim 30, lines 3-4: “a second predetermined and different distances” should read --the second predetermined and different distances--
Claim 30, line 4: “in the middle of the two” should read --in a middle of the first and second distances--
Appropriate correction is required.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but
are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the
recited function. Such claim limitation(s) are: “contact means”, “force measuring means”, displacement measuring means” in claims 16, 22, and 26; “means for sensing contact” in claims 19 and 20; “feedback means” in claim 21;  and “calibration means” in claim 29. 
These means for limitations recite sufficient structure since the functional elements are selected from a group of structural elements which perform the functions. 
Per claim 16, the claim limitation “contact means” invokes 112(f), therefore the next step in the analysis is to determine if the specification discloses the corresponding structure, material, or acts in accordance with 112(f). The description of the “contact means” describes a structure, i.e., contact surfaces, for example ring shaped or disc shaped surfaces. Hence, the relevant disclosure regarding the contact means describes a means for achieving an outcome. Accordingly, the claim is definite. (Paragraph [37]).
Per claim 16, the claim limitations “force measuring means” or “displacement measurement means” invoke 112(f), therefore the next step in the analysis is to determine if the specification discloses the corresponding structure, material, or acts in accordance with 112(f). The description of the “force measuring means” or “displacement measurement means” describes a structure, i.e., a sensor and optical distance sensor, respectively. Hence, the relevant disclosure regarding the contact means describes a means for achieving an outcome. Accordingly, the claim is definite. (Paragraphs [91] and [96]).
 Per claim 19, the claim limitation “means for sensing contact” invokes 112(f), therefore the next step in the analysis is to determine if the specification discloses the corresponding structure, material, or acts in accordance with 112(f). The description of the “means for sensing contact” describes a structure, i.e., at least one force sensor. Hence, the relevant disclosure regarding the contact means describes a means for achieving an outcome. Accordingly, the claim is definite. (Paragraph [32]).
Per claim 20, “means for sensing contact” comprises at least one force sensor, and is not interpreted under 112(f). 
Per claim 21, the claim limitation, “feedback means” invokes 112(f), therefore the next step in the analysis is to determine if the specification discloses the corresponding structure, material, or acts in accordance with 112(f). The description of the “feedback means” describes a structure, i.e., feedback unit. Hence, the relevant disclosure regarding the contact means describes a means for achieving an outcome. Accordingly, the claim is definite. (Paragraph [110]).
Per claims 22 and 23, “contact means” comprises contact surfaces, and is not interpreted under 112(f). 
Per claim 26, “force measuring means” or “displacement measurement means” comprise a distance measurement sensor, and is not interpreted under 112(f).
Per claim 29 “calibration means” comprise one or more reference pads, and is not interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitations “the at least two contact points” in line 10. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 16 will be read as if it reads “at least two contact points”.  Also, it is not clear what element possesses the at least two contact points. That is, at least two contact points of what?
Claims 17-30 are rejected by virtue of their dependence from claim 16.
Claim 17 recites “the center” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “the means for sensing contact” in line 1 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear what relationship this means for sensing contact has with the rest of the claimed elements of the device.
Claim 21 recites the limitations “the status of the measurement” in line 3. There is insufficient antecedent basis for these limitations in the claim. For examination purposes, claim 21 will be read as if it reads “a status of a measurement”.  Also, it is not clear if “the measurement” is referring to “a palpation force” of claim 16, line 5 or “a displacement of the palpation pen” of claim 16, line 6 or some other measurement.  Clarification is required. 
Regarding claim 22, the phrase “for example” in line 2 renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05(d). For examination purposes and as a claim amendment suggestion, the claim will be interpreted as “comprises ring shaped or disc shaped surfaces.”
Claim 23 recites “the center” in lines 1-2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “the palpation” in line 4, but it is not clear if this recitation is referring to the “pushing down” of claim 16, line 4.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.
Claim 26 recites “wherein the force measuring means comprises displacement measuring means” in lines 1-2, which renders the claim indefinite.  First, it is not clear if “displacement measuring means” of claim 26 is the same as, related to, or different from “a displacement measuring means” of claim 16, line 6.  If they are the different, they should be clearly distinguished from each other and their relationship should be made clear.  Second, if they are the same, claim 26 contradicts claim 16 since claim 26 connotes that the displacement measuring means is a subcomponent of the force measuring means while claim 16 connotes that the force measuring means is a separate and distinct element from the displacement measuring means.  This contradiction renders claim 26 indefinite.
Regarding claim 26, the phrases “such as” and “e.g.” in line 2 render the claim indefinite because it is unclear whether the limitations following the phrase (“a distance measurement sensor” for “such as” and “based on optical reflection detection, on a hall effect detection, on standing wave detection, on a sonar detection” for “e.g.”) is part of the claimed invention. See MPEP § 2173.05(d). 
Claim 28 recites “An use of a device according to claim 16, for assisting in any of evaluation of breast oedema, performing an EMG, performing muscle power quantification or performing dynamic measurements, which attempts to claim a process without setting forth any steps involved in the process (see MPEP 2173.05(q)).  Such a claim is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim 29 recites “the sensor” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear if this sensor is the same as, related to, or different from “a force measuring means” of claim 16, lines 4-5 and/or “a displacement measuring means” of claim 16, line 6.
Claim 30 is rejected by virtue of its dependence from claim 29.
Regarding claim 30, the phrase “for example” in lines 3-4 renders the claim indefinite because it is unclear whether the limitation following the phrase (“in the middle of the two”) is part of the claimed invention. See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dordevic (WO 2012005701) in view of Schaffer (U.S. Patent No. 2016/0183800).
Regarding claim 16, Dordevic teaches a device for measuring biomechanical characteristics, contraction characteristics, and viscoelastic characteristics of skeletal muscles, muscle parts, tendons, and ligaments (measurement targets) (i.e., a device for measuring elasticity of a tissue of an object). (Page 1, lines 8-11).
As shown in figure 1,  the measuring device has a sensor (1) (i.e., force measuring means) with a sensor tip (2) (i.e., palpation probe/pen), a microprocessor (3), and a support (4) (i.e., base portion). The support unit binds all members constituting the measuring apparatus and all the above sensor components are arranged on the skin surface (5) and are in direct contact with the measuring object (7) via the intermediate layer (6). The measuring device is pressed against the surface of human skin (5) above the muscle of interest (7) for measurements, so that the sensor device (1) and the sensor tip (2) measure the surface (5) of the human skin (i.e., base portion comprising contact means for contacting the device with the tissue).  As illustrated in Figure 1, the sensor tip is positioned perpendicular to the support (i.e., the palpation probe being positioned perpendicular to 10the base portion). (Page 16, lines 10-21).
The depth at which the sensor tip (2) is pushed into the skin surface varies depending on the different physical characteristics of the person being measured. For example, when estimating a healthy human, the sensor device tip (2) is pushed to a depth of a few millimeters. On the other hand, when the measurement is performed on a human having a high body fat percentage, the depth of the sensor tip (2) increases (i.e., determining a palpation force applied to the palpation probe and/or a displacement measuring means for determining a displacement of the palpation pen being representative for a displacement of the tissue). (Page 16, lines 22-24; Page 17, lines 1-3).
However, Dordevic does not teach “a swivelling handle mounted pivotally to the base portion for positioning the device and for distributing a positioning force along the at least two contact points in a predetermined manner.” The swiveling handle is a separate handle not directly fixed to the palpation probe and assists in balance and distribution of positioning forces, which is not found in the prior art.
Schaffer, in a related field of endeavor, teaches (Figure 11) a hand-guided instrument (56) that contacts device (10) to perform the elasticity measurements at precise positions in tissue. (Paragraph [0092]). Schaffer further teaches that it is conceivable that highly spatially resolved elasticity measurements are performed with a very fine jet of fluid at the same time the hand-guided apparatus allows the examination of a comparatively large macroscopic tissue sample. (Paragraph [0037]). In the embodiment of Figure 9 the channel (20) with the pressurized fluid is located in a spring-mounted lever (50), which is pivotably mounted about an axis (52) and can be pivoted against a restoring force of a torsion spring (54) (i.e., swiveling handle mounted pivotally to the base portion for positioning the device and for distributing a positioning force along the at least two contact points in a predetermined manner). (Paragraph [0090]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dordevic to provide “a swivelling handle mounted pivotally to the base portion for positioning the device and for distributing a positioning force along the at least two contact points in a predetermined manner” of Schaffer, so as to provide controlled contact for the contact tip of Dordevic in accordance with the user’s preferences or control. Doing so, provides an instrument that may be guided by handed and its low spatial requirement allows simple integration into hand-guided apparatuses having further diagnostic or surgical modes. (Paragraph [0092]), 
Regarding claim 17, Dordevic as modified by Schaffer, as previously discussed, teaches (Schaffer, Figure 9) an embodiment wherein a spring-mounted lever (50) is pivotably mounted about an axis (52) with respect to the center of the support (i.e., base portion) of Dordevic. 
Regarding claim 18, Dordevic as modified by Schaffer, as previously discussed, teaches (Schaffer, Figure 9) an embodiment wherein a spring-mounted lever (50) is pivotably mounted about an axis (52) with respect to the sensor tip (i.e., palpation probe/pen) of Dordevic. 
Regarding claim 19, Dordevic teaches (Figure 1) a supporting part (i.e., base portion) with sensor (1) mounted above the sensor tip (2). According to the measuring method, the device is pressed to the individual’s skin above the skeletal muscle or muscle part that is of interest. The device is constructed in such a way that its pressing upon the individual’s skin causes the sensor tip to strain the skin surface and the intermediate layer between the skin surface and the skeletal muscle, ultimately putting pressure on the subject of measurement (i.e., the base portion comprises means for sensing contact with the tissue).  (Page 16, lines 10-21).
Regarding claim 20, Dordevic teaches that sensor (1) can include any suitable force meter (i.e., means for sensing contact comprises at least one force sensor for sensing a positioning force applied to the base portion). (Page 17, lines 14-15). 
Regarding claim 21, Dordevic teaches (Figure 3) a sample application of the device on the skin of a patient, and (Figure 4) a visual diagram of the muscle response to electrical stimulus measured (i.e., wherein the device comprises a feedback means for providing haptic and/or visual and/or auditory feedback for indicating the status of the measurement). (Page 16, lines 3-9).
Regarding claim 27, Dordevic teaches a device for muscle tone measurements. (Pages 21, lines 9-17; Page 22, lines 7-11).
Regarding claim 28, Dordevic teaches (Figures 4 and 5) a device for assisting in an evaluation of performing an EMG. (Page 16, lines 3-9).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dordevic in view of Schaffer, further in view of Tyler (U.S. Patent No. 20150290454).
Regarding claim 22, Dordevic as modified by Schaffer teach all of the elements of the claimed invention except “wherein the contact means further comprises…ring shaped or disc shaped surfaces.”
	Tyler, in a related field of endeavor, teaches a tongue-based electrotactile stimulation system that uses various sensing devices that provide information about a body position. (Paragraphs [0067]-[0068]). In preferred embodiments, electrotactile stimuli are delivered to the dorsum of the tongue via flexible electrode arrays placed in the mouth. In some embodiments, electrodes comprise flat disc surfaces that contact the skin (i.e., disc shaped surface). (Paragraphs [0177]-[0178]).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dordevic as modified by Schaffer to provide contact means comprising “disc shaped surfaces” of Tyler. Doing so provides an electrode geometry that can properly contact the skin to provide superior stimulus quality. (Paragraphs [0177]-[0178]).
Regarding claim 23, Dordevic illustrates (Figure 1 below) the measuring device is pressed against the surface of human skin (5) above the muscle of interest (7) (i.e., contact surfaces) for measurements, so that the sensor device (1) and the sensor tip (2) measure the surface (5) of the human skin.  As shown in Figure 1, the contact surfaces and center of the sensor tip (2) (i.e., palpation probe) are co-aligned.

    PNG
    media_image1.png
    270
    484
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Contact Surface)][AltContent: textbox (Contact Surface)]





Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dordevic in view of Schaffer, further in view of Tyler, and further in view of Davies (WO 2011049854).
Regarding claims 24, Dordevic as modified by Schaffer teach all of the elements of the claimed invention except “wherein the base portion is adapted for being extendable such that the distance between the contact surfaces can be adapted so as to guarantee that the contact surfaces can be positioned outside an affected sink zone induced by the palpation”.
	Davies, in a related field of endeavor, teaches (Figure 7) an apparatus adapted to contact epithelial tissue with an electrical support structure (514) comprising a plurality of sensors, electrodes, or both configured to interact with epithelial and subepithelial tissue. Figure 7 illustrates a support structure (514) (i.e., base portion) having multiple extendable arms which allow a user of the apparatus to place the various sensors (515), located on the end portions of the various arms, at positions a distance away from the cup (not shown here), which may itself be positioned within an area enclosed or partially enclosed by at least two arms, such as for example, by the two larger arms as illustrated, or elsewhere on or adjacent to the support structure (514). In an alternate arrangement, the sensors (515) may further be positioned on the extendable portions of the arms and as such may be located on a portion of epithelial tissue intermediate to the end portions of the arms and the cup (i.e., wherein the base portion is adapted for being extendable such that the distance between the contact surfaces can be adapted so as to guarantee that the contact surfaces can be positioned outside an affected sink zone induced by the palpation). (Paragraph [0025]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dordevic as modified by Schaffer to provide a “base portion [] adapted for being extendable such that the distance between the contact surfaces can be adapted so as to guarantee that the contact surfaces can be positioned outside an affected sink zone induced by the palpation” of Davies. Doing so guarantees that the contact surfaces can be positioned at various distances away from a central portion. (Paragraph [0025]).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dordevic in view of Schaffer, further in view of Aguero (U.S. Patent No. 2016/0310006).
Regarding claims 25-26, Dordevic as modified by Schaffer teach all of the elements of the claimed invention except “wherein the palpation probe comprises a spring for pressing down a palpation pen onto the object to be measured” and “force measuring means comprises displacement measuring means such as a distance measurement sensor”.
	Aguero, in a related field of endeavor teaches (Figure 3) a device capable of detecting the differences in the stiffness of underlying tissues. (Paragraph [0011]). In some embodiments, the device comprises a container (11), wherein the container holds a probe (10) (i.e., palpation probe), spring (8), sensor (6) (i.e., displacement measurement sensor), and signal indicator, wherein when a mechanical force is applied to the probe, it is transmitted to the spring and sensor, whereby the sensor provides a signal to the signal indicator which then provides an indication of detection (i.e., the palpation probe comprises a spring for pressing down a palpation pen onto the object to be measured). (Paragraphs [0017], [0039], [0045]). By knowing the force at which the sensor is activated and the desired spring constant, a displacement may be determined. (Paragraph [0182]).
	As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dordevic as modified by Schaffer to provide “a palpation probe compris[ing] a spring for pressing down a palpation pen onto the object to be measured” and “force measuring means compris[ing] displacement measuring means such as a distance measurement sensor” of Aguero. Doing so provides a mechanism that directly transfers the force applied to the probe to the sensor during force and displacement measurements. (Paragraphs [0050], [0182]).

Allowable Subject Matter
Claims 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 29 would be allowable for disclosing a “method comprising the steps of calibrating the sensor, calibrating the palpation pen by using calibration means comprising one or more reference pads positioned for contacting the base portion and the palpation pen at a first [distance] and a second predetermined and different distance.”
Grundfest (WO 2014165049), in a related field of endeavor, teaches a method for evaluating and monitoring tissues by calibrating a sensor strip by means of a calibration pad (i.e., reference pad) that may be attached to a patient’s skin, but fails to further teach “calibrating the palpation pen by using calibration means comprising one or more reference pads positioned for contacting the base portion and the palpation pen at a first and a second predetermined and different distance. (Paragraphs [0002], [0019], [0048]-[0049]).
Claim 30 would be allowable by virtue of its dependence from Claim 29. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/               Examiner, Art Unit 3791                                                                                                                                                                                         	8/16/2022

/MATTHEW KREMER/              Primary Examiner, Art Unit 3791